Martin, J.
The plaintiffs claim from the defendant the sum of eight hundred and twenty-one dollars and sixty-eight cents, with interest at eight per cent, for his proportion of the expenses of the paving of the street before his property. He resisted the claim on the plea of the general issue, &c. There was a verdict and judgment against him, and he has appealed. The case is before us on a bill of exceptions to the charge of the court, instructing the *407jury, “ that the interest at eight per cent could be received as' part of the tax.”' It does not appear to- us that the court erred. The Municipality had the undoubted right of calling on the owners of lots, for a contribution to- the expenses attending the paving of the streets before their respective property. In doing so, they might insist that those who- delayed payment, should pay interest at eight per cent, the delay being a facility which they were not bound to grant; and the owners might have avoided the payment of the stipulated interest, by an earlier payment.
On the merits, we have seen no- objection to the verdict or judgment.

Judgment affirmed.